DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Claim 1 has been amended, claim 3 has been cancelled, and no claims have been added. Claims 10-13 remain withdrawn due to an election in the reply filed 08/23/2021. 
Accordingly, claims 1-2 and 4-13 are pending with 1-9 under examination.
	The amendment to claim 1 obviates the previous 112(b) rejection, which is hereby withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foerster et al. (US 3146096 A; of record), as evidenced by Inoue et al. (US 20150152527 A1; of record).
	Regarding claims 1-9, Foerster teaches a high strength magnesium base alloy (Title) and further teaches Examples 1-5 and 7-9 (see Tables I-II; also see Table III) which have alloy compositions that lie within the claimed ranges:
Element (wt %)
Instant claim 1
Ex. 1
Ex. 2
Ex. 3
Ex. 4
Ex. 5
Ex. 7
Ex. 8
Ex. 9
Mg
Balance
Al
0.2-2
0.5
0.3
0.3
0.2
0.3
0.5
0.5
0.5
Mn
0.2-1
0.6
0.6
0.6
0.6
0.6
0.6
0.6
0.6
Zn
0.2-2
0.5
0.5
0.2
0.4
0.2
0.2
0.5
0.2
Ca
0.2-1
0.33
0.34
0.29
0.20
0.29
0.32
0.33
0.56


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01 I).
In Example 9, for example, Foerster further teaches a tensile yield strength (i.e. 0.2% proof strength) of (converted from ksi to MPa) 165 MPa, which is within the claimed ranges in claims 7 and 8 of 120 MPa or higher and 160 MPa or higher, respectively. With further regard to the product-by-process limitations, of solution treatment and aging treatment in claims 7 and 8 respectively, it is noted that the claims are directed to a product and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113). In the instant case, the alloy of Foerster meets both claims 7 and 8. Furthermore, Foerster teaches that the hot rolled sheet was solution heat treated, quenched, and aged (col. 4, lines 1-3).
Foerster also teaches that Example 9 has an elongation of 20% (see 700°F – 1 hour section in Table II), which is within the claimed range of 20% or higher in claim 9.

Therefore, with regard to the claimed limitation in claim 1 of “wherein a precipitate comprising Mg, Ca, and Al is dispersed on the (0001) plane of a magnesium matrix”, although Foerster does not explicitly teach this limitation, Inoue evidences that magnesium alloys most typically possess hexagonal close-packed crystalline structures, in which slip planes at low temperatures, such as at room temperature, are basal planes only (basal refers to the “0001” plane). Furthermore, it is prima facie expected that there is at least a single precipitate (notably, claims 1 and 2 each only require a minimum of 1 – “a” – precipitate) on a 0001 plane of the crystalline structure. Therefore, it is prima facie expected that the magnesium alloy possesses the features in claims 2-5 in view of the substantially identical composition and properties of the alloy.
Furthermore, Foerster does not explicitly teach the remainder of the limitations set forth in claims 1 and 4-6; however, in view of the disclosed alloy compositions which lie within the claimed ranges, and the substantially similar process of making as the disclosed method of making – such as performing solution heat treatment and aging, as well as the similar mechanical properties such as the 0.2% proof stress and elongation, there is a preponderance of evidence to suggest that the magnesium alloy of Foerster possesses the claimed features of: the precipitate comprising Mg, Ca, and Al having a plate-like shape having a long side of 3-6 nm and a number density of 1020 to 1024/m3 in claim 1; the average grain size being 20 µm or less in claim 4; the claim 5, and the Index Erichsen value at room temperature being 6.5 mm or higher in claim 6. "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112 I.)
Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of production shifts to the applicant (MPEP 2112 V.). "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted) (MPEP 2112 V.).

Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive.
The applicant’s arguments directed to the differences in processing conditions (see last half of page 6 to first half of page 7 of arguments) are not found persuasive. With regard to argument “a.” concerning the aging temperature, the applicant’s specification (see paragraph 
	The applicant’s arguments concerning the provided appendices 1-3, particularly concerning spherical G.P. zones instead of plate-like G.P. zones (see pages 7-8 of arguments) are not found persuasive. The applicant’s statement of “Thus, it is presumed that since the aging treatment (T6) of APPENDIX 2 is very close to (a) 300°F (150°C), the same type of precipitate will probably be formed in the magnesium alloy disclosed in Foerster”, and the applicant’s citations of the provided appendices do not discuss plate-like vs. spherical G.P. zones as being dependent from any specific parameter, let alone discuss or provide an analysis attributing the effects of aging temperature on the morphology of said G.P. zones. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
the aging treatment is performed at a temperature range from 140°C to 250°C for a specified time period in process 5 to obtain the magnesium alloy” (see paragraph [0018] and [0044] of applicant’s spec). As such, the § 102 rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735